Citation Nr: 1614176	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an ear condition, to include chronic otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to August 1994.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Proper jurisdiction is now with the Detroit, Michigan, RO.  An additional claim for posttraumatic stress disorder (PTSD), which was previously on appeal, was granted in a November 2014 rating decision. 

These claims were previously before the Board in January 2014.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On her June 2010 substantive appeal, the Veteran indicated that she did not wish to request a Board hearing.  The Board remanded the claims for additional development in January 2014, and at the time, the Veteran had not yet requested a Board hearing.  However, in April 2015, the Veteran submitted a statement requesting that she be scheduled for a videoconference hearing before a member of the Board in association with her appealed claims.  

The Veteran has not yet received a Board hearing regarding her issues on appeal. There is no indication she withdrew her request for a hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Accordingly, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, to address the issues on appeal.  The hearing must be scheduled in accordance with applicable procedures and notify the Veteran and her representative of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

